Citation Nr: 9924163	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  98-04 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for postoperative 
recurrent dislocation of the right shoulder, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in July 1997 by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs.  In June 1999, the veteran testified at a personal 
hearing before the undersigned member of the Board sitting at 
the RO.  


FINDINGS OF FACT

The veteran's service-connected postoperative recurrent 
dislocation of the right shoulder is manifested by flexion to 
150 degrees with weakness, pain and fatigue on use which 
results in a disability picture which more nearly 
approximates limitation of arm movement to shoulder level.  


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent rating for 
service-connected postoperative recurrent dislocation of the 
right shoulder have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5201, 5203 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to an increased evaluation for a right shoulder 
disorder is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C.A. § 5107(a).  

The veteran's service medical records disclose that, in May 
1970, he underwent an anterior surgical repair of dislocation 
of the right shoulder.  

A rating decision in July 1971 granted service connection for 
recurrent dislocation of the right shoulder, postoperative.  
A rating decision in March1978 assigned a 10 percent 
disability evaluation for the veteran's right shoulder 
disorder.  

In January 1997, the veteran asserted his claim of 
entitlement to an increased rating.  VA treatment records 
show that, in January 1997, the veteran sought medical 
attention for his right shoulder disability.  He complained 
of a generalized ache in the right shoulder, which increased 
as the day went on.  Some limitation of abduction was noted.  
Medication was prescribed. 

Private X-rays in May 1997 showed minimal arthritic changes 
at the right acromioclavicular joint.  

At a VA orthopedic examination in May 1997, the veteran 
indicated that increasing right shoulder pain was affecting 
his ability to work as a framer of houses under construction.  
He complained of increasing pain and fatigue with the use of 
tools such as a hammer or saw or with any activity requiring 
repetitive use of the right arm.  Examination revealed a 
well-healed surgical scar on the anterior right shoulder.  
Flexion was only to 150 degrees, with pain at the extremes of 
motion.  Abduction was to 180 degrees, with some discomfort.  
Internal rotation was to 45 degrees, and external rotation 
was to 80 degrees, with discomfort. Normal range of motion of 
a shoulder is flexion to 180 degrees, abduction to 180 
degrees, internal rotation to 90 degrees, and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  There 
was mild weakness on strength testing; strength of the right 
shoulder was 4/5.  The examiner found that the veteran had 
functional loss of the right shoulder due to pain when 
performing the job of house framer.  The veteran had 
difficulty with overhead work and lifting.  

At the June 1999 hearing, the veteran testified that the 
condition of his right shoulder had worsened in the last five 
years and that he had recurrent pain and fatigue of the right 
shoulder.  He also testified that in his job as a 
construction worker, he would work for 2 or 2 1/2 hours in 
the morning and, after he took a break and returned to work, 
the pain in his right shoulder would start and become a 
constant ache for the rest of the workday.  He estimated the 
pain to be 6 or 7 on a scale of 1 to 10.  He stated that the 
main problem was that the shoulder became fatigued.  The 
veteran emphasized that, if he could not keep up with the 
work, "then they get somebody else and drop me in pay."  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

The veteran's right shoulder disability has been rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5203, which provides that:  malunion of the clavicle or 
scapula, or nonunion without loose movement, warrants a 
10 percent evaluation; a 20 percent evaluation requires 
nonunion with loose movement or dislocation; and those 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  

Diagnostic Code 5201 is also for consideration.  That code 
provides that a 20 percent evaluation is warranted for 
limitation of motion of the major arm when motion is only 
possible to the shoulder level.  A 30 percent rating is 
warranted when motion is limited to midway between the side 
and shoulder level.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 

The objective clinical findings do not show limitation of 
motion at the shoulder level to warrant a 20 percent rating 
under Code 5201, nor is there evidence of nonunion with loose 
movement to warrant a 20 percent rating under Code 5203.  
However, it is clear from the veteran's testimony (which the 
Board finds to be credible) as well as the comments of the VA 
examiner who performed the May 1997 examination that the pain 
which the veteran suffers does result in some additional 
functional loss.  Resolving reasonable doubt in the veteran's 
favor and applying the provisions of 38 C.F.R. § 4.7, the 
Board concludes that the pain results in sufficient 
additional limitation of motion to more nearly approximate 
limitation of motion of the right arm to shoulder level.  
Accordingly, under Code 5201, a 20 percent rating is 
warranted.  However, the preponderance of the evidence is 
against a finding that the additional functional loss 
effectively results in limitation of the arm to midway 
between the side and shoulder level, and a rating in excess 
of 20 percent is therefore not justified at this time. 


ORDER

Entitlement to an evaluation of 20 percent is warranted for 
postoperative recurrent dislocation of the right shoulder.  
To this extent, the appeal is granted.   



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

